In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2324 
ARMADA (SINGAPORE) PTE LIMITED, 
                                                   Plaintiff‐Appellant, 

                                   v. 

AMCOL INTERNATIONAL CORPORATION, 
et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 1:13‐cv‐03455 — Elaine E. Bucklo, Judge. 
                      ____________________ 

    ARGUED JANUARY 19, 2018 — DECIDED MARCH 26, 2018 
                ____________________ 

   Before BAUER, MANION, and ROVNER, Circuit Judges. 
    MANION,  Circuit Judge.  The  plaintiff  in  this  case  is  a  Sin‐
gaporean  shipping  company.  It  entered  into  shipping  con‐
tracts with an Indian mining company, but the Indian com‐
pany  breached  those  contracts.  Now,  the  plaintiff  believes 
that American businesses engaged in racketeering activity to 
divest  the  Indian  company  of  assets  so  as  to  thwart  the 
plaintiff’s attempts to recover damages for the breached con‐
2                                                        No. 17‐2324 

tracts.  Seeking  redress  for  this  alleged  wrong,  the  plaintiff 
brought this lawsuit, claiming violations of the Racketeering 
Influenced and Corrupt Organizations  Act  (“RICO”). While 
the plaintiff’s case was pending in the district court, the Su‐
preme Court decided RJR Nabisco, Inc. v. European Communi‐
ty, 136 S. Ct. 2090 (2016). Addressing RICO’s extraterritorial 
effect, the Supreme Court held that “[a] private RICO plain‐
tiff … must allege and prove a domestic injury to its business 
or property.” Id. at 2106. After this decision came down, the 
American defendants moved for judgment on the pleadings, 
maintaining the plaintiff had not pleaded a domestic injury. 
The district court agreed and entered judgment on the RICO 
claims  against  the  plaintiff,  who  now  appeals.  Because  we 
also conclude the plaintiff has not pleaded a domestic injury, 
we affirm.  
                                    I. 
    As this case comes to us on appeal from judgment on the 
pleadings,  we  present  the  facts  as  stated  in  the  plaintiff’s 
amended complaint. See Matrix IV, Inc. v. Am. Nat’l Bank and 
Trust Co. of Chicago, 649 F.3d 539, 547 (7th Cir. 2011). Amcol 
International  Corporation,  an  Illinois  corporation  with  its 
principal place of business in Illinois, owns 100% of Ameri‐
can Colloid Company and Volclay International Corporation 
(n/k/a  Volclay  International  LLC).    Both  companies  are  also 
organized  under  the  laws  of  Illinois  with  their  principal 
places  of  business  in  Illinois.  Given  the  extent  of  the  three 
entities’  affiliation,  we  will  refer  to  them  collectively  as 
“Amcol.”  Amcol  was  the  largest  shareholder  of  Ashapura 
Minechem Limited (“Ashapura”), a foreign corporation with 
its principal place of business in Mumbai, India. 
No. 17‐2324                                                           3

    Originally, Ashapura focused its business on the produc‐
tion and marketing of the mineral bentonite. But in 2007 and 
early 2008, Ashapura expected to sell large quantities of the 
mineral  bauxite  in  China.  Needing  to  get  that  bauxite  to 
China,  in  April  2008  Ashapura  entered  into  two  long‐term 
contracts  of  affreightment  with  Armada  (Singapore)  PTE 
Limited (“Armada”), a foreign corporation with its principal 
place of business in the Republic of Singapore. Unfortunate‐
ly, Ashapura encountered problems with its bauxite suppli‐
ers,  so  it  defaulted  under  the  contracts  with  Armada  at  the 
end of September 2008. Ashapura failed to  pay Armada for 
the shipment Armada had already carried and did not pro‐
vide any further cargoes. 
    Armada subsequently initiated two arbitration actions in 
London against Ashapura, one for each contract. The arbitra‐
tor found for Armada and awarded more than $70,000,000 in 
two  awards  on  February  16,  2010.  About  a  year  and  a  half 
later, Armada had the arbitration awards recognized by the 
United States District Court for the Southern District of New 
York,  which  entered  a  judgment  for  Armada.  Armada  had 
the  judgment  registered  with  the  United  States  District 
Court  for  the  Northern  District  of  Illinois  the  next  year.  In 
addition  to  this  activity,  Armada  sought  to  collect  on  its 
awards  by  filing  maritime  attachment  proceedings  in  New 
York  and  Illinois,  naming  Amcol  as  garnishee.  Through 
these  actions,  Armada  was  able  to  garnish  and  recover  ap‐
proximately  $687,000  worth  of  debts  that  Amcol  owed  to 
Ashapura. 
   But  Armada  thinks  Amcol  obstructed  its  attempts  to  re‐
cover  from  Ashapura,  and  this  brings  us  to  the  crux  of  the 
matter  currently  before  the  court.  Armada  alleges  Amcol 
4                                                        No. 17‐2324 

used  its  influence  as  Ashapura’s  largest  shareholder  to  en‐
gage in a number of schemes aimed at draining Ashapura of 
assets  to  thwart  Armada’s  collection  efforts.  These  plots 
ranged  from  routine  collection  avoidance—such  as  having 
Ashapura file for protection with the Board of Industrial and 
Financial Reconstruction in India and file a Chapter 15 bank‐
ruptcy  petition  in  the  United  States—to  more  complicated 
methods—such as setting off debts owed by Ashapura affili‐
ates against debts Amcol owed to Ashapura. 
    In  2013, Armada filed  this lawsuit against  Amcol, Asha‐
pura,  and  five  John  Does.  In  July  2015,  Armada  filed  an 
amended  complaint setting out state‐law claims for fraudu‐
lent transfer, wrongful dividend, and breach of fiduciary du‐
ties  and  a  claim  for  maritime  fraudulent  transfer.  Armada 
also  made  two  claims  pursuant  to  RICO’s  private  right  of 
action,1 alleging Amcol engaged in racketeering activity and 
a racketeering conspiracy that harmed Armada’s business or 
property. 
     While the case was pending, the Supreme Court decided 
RJR  Nabisco  and  announced  a  domestic‐injury  requirement 
for  civil  RICO  cases.  Just  over  a  month  later,  Amcol  filed  a 
motion for judgment on the pleadings. The district court en‐
tered  judgment  for  Amcol  on  the  state‐law  claims.  The  dis‐
trict  court  also  entered  judgment  on  the  RICO  claims,  con‐
cluding that Armada’s claimed injury—harm to its ability to 
collect on its judgment and other claims—was economic. Be‐
cause  economic  injuries  are  felt  at  a  corporation’s  principal 
place of business, and Armada’s principal place of business 
is  in  Singapore,  Armada  had  not  pleaded  a  “domestic  inju‐
                                                 
1 See 18 U.S.C. § 1964(c). 
No. 17‐2324                                                           5

ry”  as  required  by  RJR  Nabisco.  However,  the  district  court 
allowed  the  maritime  fraudulent  transfer  claim  to  go  for‐
ward,  so  it  denied  Amcol’s  motion  to  that  extent.  Armada 
now  brings  this  interlocutory  appeal,  challenging  only  the 
district court’s ruling concerning the RICO claims. 
                                    II. 
    Our review of the grant of a motion for judgment on the 
pleadings is de novo. St.  John  v.  Cach,  LLC,  822 F.3d  388,  389 
(7th  Cir.  2016).  The  standard  for  entering  judgment  on  the 
pleadings is the same as that for dismissing a complaint for 
failure  to  state  a  claim:  “the  complaint  must  state  a  claim 
that is plausible on its face.” Id. (quoting Vinson v. Vermilion 
Cty., Ill., 776 F.3d 924, 928 (7th Cir. 2015)). In this appeal, the 
sole issue is whether Armada has pleaded a “domestic inju‐
ry.” 
     18  U.S.C.  §  1964(c),  colloquially  referred  to  as  “civil 
RICO,”  empowers  private  parties  to  bring  lawsuits  against 
those engaged in racketeering activity when that activity has 
caused them harm. See generally Rotella v. Wood, 528 U.S. 549, 
557  (2000)  (“The  object  of  civil  RICO  is  …  not  merely  to 
compensate  victims  but  to  turn  them  into  prosecu‐
tors … dedicated  to  eliminating  racketeering  activity.”).  By 
its  terms,  §  1964(c)  requires  that  the  plaintiff  have  suffered 
an injury to “his business or property by reason of” the rack‐
eteering  activity.  18  U.S.C.  §  1964(c).  In  this  case,  Armada 
claims  that  it  suffered  an  injury  to  its  property,  namely  its 
judgment  and  other  claims  against  Ashapura.  Armada 
claims that Amcol, by means of racketeering activity, injured 
that property by divesting Ashapura of assets, thereby mak‐
ing the judgment and other claims against Ashapura uncol‐
lectable. A cause  of action  is  recognized as  a  property  right 
6                                                          No. 17‐2324 

that can suffer injury. See Pitts v. Unarco Indus., Inc., 712 F.2d 
276,  279  (7th  Cir.  1983);  cf.  Malley‐Duff  &  Assocs.,  Inc.  v. 
Crown Life Ins. Co., 792 F.2d 341, 354 (3d Cir. 1986) (recogniz‐
ing that an injury to a cause of action can be a “business inju‐
ry” for RICO purposes). For Armada, so far so good. 
    But we do not ask only whether Armada has pleaded an 
injury.  We  also  must  determine,  in  light  of  RJR  Nabisco, 
whether that injury is “domestic.” Regrettably, the Supreme 
Court did not have occasion to elaborate on what it meant in 
RJR  Nabisco  by  “domestic  injury,”  as  the  plaintiffs  in  that 
case  had  specifically  waived  their  claims  for  domestic  inju‐
ries.  See  136  S.  Ct.  at  2111.  But  the  Court  did  provide  some 
vague  hints  at  what  “domestic  injury”  might  entail.  For  in‐
stance, it consistently referred to the location where an inju‐
ry  was  suffered.  See,  e.g.,  id.  at  2108  (“Nothing  in  §  1964(c) 
provides a clear indication that Congress intended to create 
a  private  right  of  action  for  injuries  suffered  outside  of  the 
United  States.”);  id.  at  2111  (directing  the  dismissal  of  the 
remaining  claims  because  they  “rest  entirely  on  injury  suf‐
fered abroad”). It also made a point of noting the domestic‐
injury  requirement  does  not  categorically  bar  foreigners 
from recovering under the statute’s provisions. See id. at 2110 
n.12. 
    Having announced the domestic‐injury requirement, but 
having declined to define the term, the Court cautioned that 
“application of this rule in any given case will not always be 
self‐evident, as disputes may arise as to whether a particular 
injury is ‘foreign’ or ‘domestic.’” Id. at 2111. Unsurprisingly, 
that statement has proved prescient. Since RJR Nabisco came 
down,  many  district  courts  have  done  their  best  to  craft  a 
rule for determining which injuries are domestic and which 
No. 17‐2324                                                          7

are foreign. See, e.g., Cevdet Aksüt Oğullari Koll. Sti v. Cavuso‐
glu, 245 F.  Supp. 3d 650, 657 (D.N.J. 2017) (“These cases ex‐
hibit a wide array of factual scenarios and justifiable reason‐
ing,  with  no  clear  victor  in  the  ‘domestic  injury’  debate.”). 
These  cases  have  only  now  begun  percolating  up  to  the 
courts of appeals. 
    In  October  of  last  year,  the  Second  Circuit  became  the 
first court of appeals to address the “domestic injury” issue. 
In Bascuñán v. Elsaca, 874 F.3d 806 (2d Cir. 2017), the plaintiff, 
a  resident  of  Chile,  alleged  that  his  cousin  had  stolen  mil‐
lions  of  dollars  from  him  through  various  schemes.  Id.  at 
809. The district court  in  that case, applying similar  reason‐
ing to the district court in this case, concluded that all of the 
plaintiff’s injuries were economic, that economic injuries are 
suffered  at  a  person’s  residence,  and  thus  the  injuries  were 
Chilean, not domestic. Id. 
    On  appeal,  the  Second  Circuit  rejected  such  a  one‐
dimensional approach, noting that RICO’s requirement that 
injury  must  be  to  business  or  property  means  all  RICO 
claims  are  by  nature  based  on  “economic”  injury.  See  id.  at 
817.  In  its  place,  the  Second  Circuit  adopted  an  approach 
that addresses each individual injury alleged. Id. at 818. The 
court  considered  the  four  injuries  pleaded  by  the  plaintiff: 
the theft of dividends paid by a foreign corporation, the fun‐
neling of money into a private investment fund in Chile, the 
theft of money from a New York bank account, and the theft 
of  physical  bearer  shares  from  a  safe‐deposit  box  in  New 
York.  Id.  at  811–13.  Concerning  the  theft  of  the  dividends 
and  the  funneling  of  money  into  the  investment  fund,  the 
only  connection  to  the  United  States  was  that  those  funds 
either passed through or were placed in bank accounts in the 
8                                                        No. 17‐2324 

United  States  at  some  point  in  the  scheme.  Id.  at  818.  The 
court concluded that such minimal, defendant‐initiated con‐
tacts  with the United  States were not  sufficient to make the 
resulting injuries to the plaintiff “domestic.” Id. On the other 
hand,  the  court  held  that  the  alleged  theft  of  the  bearer 
shares and the theft of the money in the New York bank ac‐
count were “domestic injuries.” Id. at 820. What set these in‐
juries  apart  was  the  presence  of  harm  to  tangible  property 
that was located in the United States. Id. at 820–24. The court 
held that “where the injury is to tangible property, we con‐
clude  that,  absent  some  extraordinary  circumstance,  the  in‐
jury is domestic if the plaintiff’s property was located in the 
United  States  when  it  was  stolen  or  harmed,  even  if  the 
plaintiff  himself  resides  abroad.”  Id.  at  820–21.  Because  of 
the  importance  of  the  presence  of  tangible  property  to  its 
conclusion, the court was quick to distinguish the situations 
in  the  case  before  it  from  those  involving  intangible  harms. 
See  id.  at  823–24.  For  instance,  concerning  the  theft  of  the 
bearer shares, the court pointed out the plaintiff was not al‐
leging  any  harm  to  the  value  of  those  shares,  but  rather  the 
harm caused by the defendant’s theft of the physical shares 
themselves. Id. at 824. 
   Both  Armada  and  Amcol  tell  us  Bascuñán  is  a  win  for 
them.  At  oral  argument,  Armada  maintained  that  its  judg‐
ment and claims are tangible properties located in the Unit‐
ed States. For its part, Amcol argued that there is no tangible 
property in this case, only “a bundle of litigation rights,” and 
that  the  connections  to the United  States are too  tenuous  to 
make  Armada’s  alleged  injuries  domestic.  We  agree  with 
Amcol. 
No. 17‐2324                                                            9

     To  begin  with,  the  property  Armada  claims  Amcol  has 
harmed is not tangible. A “tangible asset” is one “that has a 
physical existence and is capable of being assigned a value.” 
Tangible  asset,  Black’s  Law  Dictionary  (9th  ed.  2009).  As 
much as a judgment or a cause of action is a piece of proper‐
ty,  it  does  not  have  a  “physical  existence.”  The  property  at 
issue  here,  then,  is  an  “intangible  asset,”  which  is  one  that 
“can  be  amortized  or  converted  to  cash,  such  as  pa‐
tents, … or a right to something, such as services paid for in 
advance.”  Intangible  asset,  Black’s  Law  Dictionary  (9th  ed. 
2009); see also Blodgett v. Silberman, 277 U.S. 1, 12 (1928) (con‐
cluding  that  right  to  receive  money  was  “a  chose  in  action, 
and an intangible”).  
     The  Second  Circuit’s  reasoning  in  Bascuñán  focused  on 
how to address situations involving tangible property. Here, 
we  must  determine  where  to  locate  an  injury  to  intangible 
property. As we noted above, the Supreme Court directs us 
to  focus  on  where  the  injury  is  suffered.  To  “suffer”  is  “[t]o 
experience or sustain … [an] injury.” Suffer, Black’s Law Dic‐
tionary (9th ed. 2009). It is well understood that a party ex‐
periences or sustains injuries to its intangible property at its 
residence, which for a corporation like Armada is its princi‐
pal place of business. See, e.g., Kamel v. Hill‐Rom Co., Inc., 108 
F.3d 799, 805 (7th Cir. 1997) (“The place of injury was clearly 
Saudi Arabia, where Kamel’s business would suffer as a re‐
sult  of  Hill‐Rom’s  conduct.”);  CMACO  Auto.  Sys.,  Inc.  v. 
Wanxiang  Am.  Corp.,  589  F.3d  235,  246  (6th  Cir.  2009)  (con‐
cluding  “the  economic  injury  suffered  by  [the  plain‐
tiff] … was clearly felt at its corporate headquarters”); Engine 
Specialties, Inc. v. Bombardier Ltd., 605 F.2d 1, 19 (1st Cir. 1979) 
(“The  place  of  injury  is  where  plaintiff  suffered  the 
harm … at  its  place  of  business,  Pennsylvania.”).  Here,  Ar‐
10                                                    No. 17‐2324 

mada’s  principal  place  of  business  is  in  Singapore,  so  any 
harm to Armada’s intangible bundle of litigation rights was 
suffered in Singapore. Thus, the injury is not domestic, and 
Armada  has  failed  to  plead  a  plausible  claim  under  civil 
RICO. 
                                 III. 
    A  plaintiff  advancing  a  civil  RICO  claim  must  allege  a 
domestic injury. Armada has not done so. Therefore, the dis‐
trict court’s entry of judgment on the pleadings on the RICO 
counts of Armada’s amended complaint is AFFIRMED.